Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 1 of 12




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 9:19-cv-81445 Rosenberg/Reinhart

  LISA CORSON,
                         Plaintiff,
  v.

  GREGORY CHARLES INTERIORS, LLC,

                    Defendant.
  ___________________________________/

       REPORT AND RECOMMENDATION ON PLAINTIFF’S MOTION FOR FINAL
                     DEFAULT JUDGMENT (ECF NO. 12)

         Before the Court is the Plaintiff’s Motion for Final Default Judgment (“Motion”). ECF No.

  [12]. This matter was referred to me by the Honorable Robin L. Rosenberg for a Report and

  Recommendation. ECF No. [13]. I have reviewed the Motion and its exhibits; there has been no

  response to the Motion. Plaintiff seeks to recover $57,600.00 in statutory damages, $3,820.00 in

  attorneys’ fees, and $448.10 in costs, for a total damages award in the amount of $61,868.10. ECF

  No. [12]. Plaintiff also seeks a permanent injunction. ECF No. [12]. For the reasons set forth below,

  I recommend that the Motion be GRANTED IN PART and DENIED IN PART.

                                           BACKGROUND

         In 2015, the Plaintiff, Lisa Corson, created a photograph (the “Work”) and registered the

  Work with the Register of Copyrights on June 9, 2015. See ECF No. [1]; see also ECF No. [12-2].

  The Defendant, Gregory Charles Interiors, Inc (“GCI”), never acquired a license or permission

  from Corson to use the Work. See ECF Nos. [1], [12-2]. Nevertheless, on a date after the Work

  was registered but before June 14, 2019, GCI copied and distributed the Work on its website in

  order to advertise, market and promote its business. See ECF No. [1] at ¶ 4.
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 2 of 12




         After GCI failed to respond to Corson’s demand letters, Corson filed a Complaint against

  GCI, bringing one count for copyright infringement under 17 U.S.C. § 501 and one count for

  removal of copyright management information under 17 U.S.C. § 1202(b). See ECF No. [1]. GCI

  was served with the Complaint on November 22, 2019. ECF No. [9]. The date for GCI to file an

  Answer to the Complaint was December 13, 2019. Id. Following GCI’s failure to respond, on

  January 7, 2020, the Clerk entered a default against GCI. ECF No. [11]. On April 21, 2020, Corson

  filed the present Motion, seeking statutory damages under 17 U.S.C. § 504 (specifically, an amount

  three times her actual damages and based on the willful conduct of GCI), attorneys’ fees and costs

  under 17 U.S.C. § 505, and an injunction pursuant to 17 U.S.C. § 502. ECF No. [12]. Corson

  attached to the Complaint and/or Motion a copy of the copyright certificate, screenshot of her

  copyrighted work being displayed on GCI’s webpage, affidavits from herself and her counsel Joel

  Rothman, a copy of the April 29, 2019 letter giving notice to GCI, and a copy of the requested

  attorney’s fees. ECF Nos. [1], [12]. The Court has considered the Motion, its attached exhibits, the

  record and applicable law, and is otherwise fully advised.

                                   FINAL DEFAULT JUDGMENT

         A default “admits the plaintiff’s well-pleaded allegations of fact [and] is concluded on

  those facts by the judgment.” Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d

  1298, 1307 (11th Cir. 2009). To state a claim for copyright infringement under 17 U.S.C. § 501, a

  plaintiff must demonstrate “(1) ownership of a valid copyright, and (2) copying of constituent

  elements of the work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S.

  340, 361 (1991) (citing Harper & Row Publishers, Inc.v. Nation Enter., 471 U.S. 539, 548 (1985)).

  Corson has pled all necessary facts to establish a claim of copyright infringement against GCI. See

  ECF No. [1]. After determining liability, the “court determines the amount and character of



                                                       2
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 3 of 12




  damages to be awarded.” Isaula v. Chicago Rest. Grp., LLC, No. 13-CV-24387, 2014 WL

  3477917, at *1 (S.D. Fla. July 11, 2014) (J. King).

                                     STATUTORY DAMAGES

         As the Court considers just, a copyright owner is entitled to recover statutory damages for

  a “sum of not less than $750 or more than $30,000” when the Plaintiff’s exclusive rights are

  infringed. 17 U.S.C. § 504(c)(1). Where the copyright infringement was willfully committed, the

  court may use its discretion to increase the award of statutory damages to a sum of not more than

  $150,000. 17 U.S.C. § 504(c)(2). Willful infringement occurs when the Defendant acts “with

  ‘actual knowledge or reckless disregard for whether its conduct infringed upon the plaintiff’s

  copyright.’” Arista Records, Inc. v. Beker Enterprises, Inc., 298 F. Supp. 2d 1310, 1313 (S.D. Fla.

  2003) (J. Cohn) (citing Original Appalachian Artworks, Inc. v. J.F. Reichert, Inc., 658 F. Supp.

  458, 464 (E.D.Pa.1987)). The Court may infer that the Defendant willfully infringed the Plaintiff’s

  copyright through the Defendant’s default. Id. at 1313. When awarding increased damages in the

  context of Section 504(c)(2), “deterrence of future violations is a legitimate consideration” because

  “defendants must not be able to sneer in the face of copyright owners and copyright laws.”

  Cable/Home Communication Corp. v. Network Productions, 902 F.2d 829, 851 (11th Cir. 1990)

  (internal quotation omitted).

         When a defendant does not provide the court with expenses saved and profits reaped from

  the infringement, courts may look to actual damages as well as the willfulness of the infringement

  and award an amount of two to three times the actual damages in order to compensate the plaintiffs

  fully and deter future infringements by the defendant. See Affordable Aerial Photography, Inc. v,

  VisitWPB.com, Inc, No. 17-CV-81306-BB, 2018 WL 6519104, at *2 (S.D. Fla. April 23, 2018) (J.

  Bloom); Major Bob Music v. Stubbs, 851 F. Supp. 475, 481 (S.D. Ga. 1994) (plaintiffs’ request of



                                                        3
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 4 of 12




  statutory damages of an amount approximately three times what the defendant would have paid to

  be licensed “is a modest, just and appropriate award under section 504(c)(1)”); Barnstormers, Inc.

  v. Wing Walkers, LLC, 2011 U.S. Dist. LEXIS 47143, at *15 (W.D. Tex. May 3, 2011) (“[I]n light

  of Plaintiff’s $6,000 in actual damages and Defendants’ willful conduct, the Court finds a just

  award of statutory damages to be three times Plaintiff’s actual damages, or $18,000”); Cynthia

  Hunt Prods. Ltd. V. Evolution of Fitness Houston Inc., 2007 U.S. Dist. LEXIS 77630, at *6 (S.D.

  Tex. Oct. 18, 2007).

         In an affidavit attached to her Motion, Corson swore that she typically licenses “a

  photograph for promotional commercial licensing for $2,400.” ECF No. [12-2] at 2. Additionally,

  Corson submitted evidence establishing GCI’s infringement at least two years prior. Therefore,

  Corson would have charged GCI $4,800.00 for licensing the Work.

         Corson believes that the scarcity of this work should also be considered in this Court’s

  evaluation. Corson employed several techniques that she perfected over her career including:

  “professional strobe lighting to give the photos a polished, yet natural look. Most images were shot

  on a tripod with custom lighting setups that [Corson’s] years of experience shooting homes and

  interiors has allowed [her] to execute with precision and speed. Selecting the proper lenses and

  aligning the camera properly is crucial to high-end architectural photography.” ECF No. [12-2] at

  3. Corson “then spent 2 working days processing the approximately 400 photographs using [her]

  proprietary adjustments to color, contract, levels, etc.; selected [her] favorites; made individual

  adjustments to those 92 files; then submitted them along with dozens of video clips to [her] editor.”

  Id. The Court finds Corson’s request for a scarcity multiplier of four is appropriate to reflect the

  fair market value of Corson’s Work. See Affordable Aerial Photography, Inc. v. VisitWPB.com,

  Inc, No. 17-CV-81306-BB, 2018 WL 6519104, at *2 (S.D. Fla. April 23, 2018) (J. Bloom)



                                                       4
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 5 of 12




  (applying a scarcity multiplier of six to an infringed work of photography); Leonard v. Stemtech

  Int’l, Inc., 834 F.3d 376, 394 (3d Cir. 2016) (affirming a jury verdict of $1.6 million where the

  sum included a multiplier of three to five times the benchmark because of the scarcity factor of a

  stem cell image). Therefore, Corson’s actual damages are $19,200.00 (the licensing fee over two

  years times a scarcity multiplier of four).

         Corson seeks statutory damages as a result of GCI’s willful infringement upon the Work.

  Willful infringement occurs when the Defendant acts “with ‘actual knowledge or reckless

  disregard for whether its conduct infringed upon the plaintiff’s copyright.’” Arista Records, Inc.

  v. Beker Enterprises, Inc., 298 F. Supp. 2d 1310, 1313 (S.D. Fla. 2003) (J. Cohn) (citing Original

  Appalachian Artworks, Inc. v. J.F. Reichert, Inc., 658 F. Supp. 458, 464 (E.D.Pa.1987)). Here,

  Corson sent GCI two notices of its infringement prior to the date this suit was filed. Corson’s

  notice letters, dated April 29, 2019 and June 14, 2019, received no response from GCI. Further,

  GCI received notice of its infringement when it was served the Complaint in this action. ECF No.

  [1]. Notwithstanding prior instances of notice, “this Court may infer that Defendant willfully

  infringed Plaintiffs’ copyrights because of Defendants’ default.” Arista Records, Inc., 289 F. Supp.

  2d at 1313 (internal citations omitted).      I find that GCI’s infringing conduct was willful.

  Accordingly, Corson is entitled to a tripling of her actual damages of $19,200.00 See Affordable

  Aerial Photography, Inc., 2018 WL 6519104, at *2 (finding Defendant’s willful infringement

  entitled the Plaintiff to a trebling of its actual damages); Major Bob Music v. Stubbs, 851 F. Supp.

  475, 481 (S.D. Ga. 1994) (plaintiffs’ request of statutory damages of an amount approximately

  three times what the defendant would have paid to be licensed “is a modest, just and appropriate

  award under section 504(c)(1)”). I thus recommended awarding Corson $57,600.00 in statutory

  damages.



                                                       5
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 6 of 12




                                   PERMANENT INJUNCTION

         Corson also requests a permanent injunction against GCI to protect against further

  infringement. The Copyright Act provides for injunctive relief specifically in Section 502(a). “Any

  court having jurisdiction of a civil action arising under this title may, subject to the provisions of

  section 1498 of title 28, grant ... final injunctions on such terms as it may deem reasonable to

  prevent or restrain infringement of a copyright.” See Pacific & Southern Co., Inc. v. Duncan, 744

  F.2d 1490, 1499, n. 17 (11th Cir.1984) (Copyright Act authorizes an injunction “on such terms as

  it may deem reasonable to prevent or restrain infringement of a copyright”). Courts regularly issue

  injunctions as part of final default judgments. See, e.g., Sony Music Entertainment, Inc. v. Global

  Arts Prod., 45 F.Supp.2d 1345, 1347–48 (S.D.Fla.1999) (entering permanent injunction against

  copyright infringement on default judgment). In light of GCI’s continued use of Corson’s Work

  after being put on notice of the infringement, a permanent injunction is appropriate. See Arista

  Records, 298 F. Supp. 2d at 1314 (entering permanent injunction against defendants with respect

  to plaintiff’s copyrighted work, including plaintiff’s work to be created in the future).

                                 ATTORNEYS’ FEES AND COSTS

     A. Legal Basis for Fees

         The Copyright Act authorizes courts to award full costs, including reasonable attorney’s

  fees, to the prevailing party. 17 U.S.C. § 202. While courts have discretionary authority to award

  attorney’s fees, courts award Plaintiffs “full costs and attorney’s fees” to: “(1) deter future

  copyright infringement; (2) ensure that all holders of copyrights which have been infringed will

  have equal access to the court to protect their works; and (3) penalize the losing party and

  compensate the prevailing party.” Arista Records, Inc. v. Beker Enterprises, Inc., 298 F. Supp. 2d

  1310, 1316 (S.D. Fla. 2003) (quoting A & N Music Corp. v. Venezia, 733 F.Supp. 955, 959



                                                        6
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 7 of 12




  (E.D.Pa.1990)). In copyright cases, “although attorneys' fees are awarded in the trial court's

  discretion, they are the rule rather than the exception and should be awarded routinely.” Id.

  (quoting Jobete Music Co., Inc. v. Hampton, 864 F. Supp. 7, 10 (S.D.Miss.1994) (citing

  Micromanipulator Co. v. Bough, 779 F.2d 255 (5th Cir.1984))); Broadcast Music, Inc. v. Dano's

  Restaurant Systems, Inc., 902 F. Supp. 224, 227 (M.D.Fla.1995).

     B. Calculation of Attorney’s Fees: The Lodestar Method

         In calculating attorney fee awards, courts use the lodestar method, whereby a reasonable

  fee award is “properly calculated by multiplying the number of hours reasonably expended times

  a reasonable hourly rate.” ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999) (citing

  Blum v. Stenson, 465 U.S. 886, 888 (1994)); see Florida Patient’s Compensation Fund v. Rowe,

  472 So. 2d 1145, 1146 (Fla. 1985) (adopting the Lodestar approach for computing reasonable

  attorney fees in Florida).

         The reasonable hourly rate is defined as the “prevailing market rate in the relevant legal

  community for similar services by lawyers of reasonably comparable skills, experience, and

  reputation.” Barnes, 168 F.3d at 436 (quoting Norman v. Housing Auth. of Montgomery, 836 F.2d

  1292, 1299 (11th Cir. 1999)). “Generally, the ‘relevant market’ for purposes of determining the

  reasonable hourly rate for an attorney's services is ‘the place where the case is filed . . .’” Procaps

  S.A. v. Patheon Inc., No. 12-24356-CIV, 2013 WL 6238647, at *12 (S.D. Fla. Dec. 3, 2013) (J.

  Goodman) (quoting Barnes, 168 F.3d at 427). The fee applicant bears the burden of establishing

  the claimed market rate. See Barnes, 168 F.3d at 427.

         In addition, the Court may consider prior hourly rates awarded to other attorneys of similar

  experience in the community and also the Court’s own knowledge of the rates charged by local

  practitioners. See McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA Pension Trust



                                                        7
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 8 of 12




  Fund, 450 F.3d 91, 96-97 (2d Cir. 2006) (“A district court may also use its knowledge of the

  relevant market when determining the reasonable hourly rate.”). See also Norman, 836 F.2d at

  1303 (“[t]he court . . . is itself an expert on the question [of fees] and may consider its own

  knowledge and experience concerning reasonable and proper fees . . .”).

         In submitting a request for attorney’s fees, fee applicants are required to exercise “billing

  judgment.” Barnes, 168 F.3d at 428 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). If

  fee applicants do not exercise billing judgment by excluding “excessive, redundant, or otherwise

  unnecessary” hours, which are hours “that would be unreasonable to bill to a client and therefore

  to one’s adversary irrespective of the skill, reputation or experience of counsel,” the court must

  exercise billing judgment for them. See Barnes, 168 F.3d at 428 (quoting Norman, 836 F.2d at

  1301 (emphasis in original)).

         As to the type of evidence that the fee claimant should produce in support of a fee claim,

  in Barnes, the Eleventh Circuit stated,

         The fee applicant bears the burden of establishing entitlement and documenting the
         appropriate hours and hourly rates. That burden includes supplying the court with
         specific and detailed evidence from which the court can determine the reasonable
         hourly rate. Further, [ ] counsel should have maintained records to show the time
         spent on the different claims, and the general subject matter of the time
         expenditures ought to be set out with sufficient particularity so that the district court
         can assess the time claimed for each activity.

  168 F.3d at 427 (citations and quotations omitted).

     C. Calculating the Lodestar

             a. Requested Hourly Rates

         Corson requests the Court award attorney’s fees in the amount of $3,820.00 for work

  performed by SRIPLAW, P.A. ECF No. [12] at 25.




                                                        8
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 9 of 12




                  i. Hourly Rates of Senior Attorneys

         Joel Rothman was admitted to the Florida Bar in 1996 and is Board Certified in Intellectual

  Property by The Florida Bar. He seeks an hourly rate of $395.00. ECF No. [12-1] at 2. This rate is

  reasonable. See e.g. Palm Partners, LLC v. Netnames A/S, No. 17-CV-80577, 2018 WL 4208348,

  at *3 (S.D. Fla. July 20, 2018) (J. Matthewman), report and recommendation adopted, No. 17-

  CV-80577, 2018 WL 4208339 (S.D. Fla. Aug. 30, 2018) (J. Marra) (finding $425 to be a

  reasonable rate for partners who have been practicing for 10 years).

              ii. Hourly Rates of Associate Attorneys

         Craig Wirth was admitted to the Florida Bar in 2016. He seeks an hourly rate of $350.00.

  The requested rate is reasonable for an associate. See e.g. Kleiman v. Wright, No. 18-80176-CV,

  2020 WL 1980601, at *4 (S.D. Fla. Mar. 17, 2020) (J. Reinhart) (finding $350 to be a reasonable

  rate for an associate attorney admitted to the bar in 2017).

             iii. Hourly Rate of Paralegals

         Michael Robert Mulvaney is a paralegal and seeks an hourly rate of $200.00. Jamie James

  is a paralegal and seeks an hourly rate of $200.00. Lia DiNuzzo is a legal assistant and seeks an

  hourly rate of $175.00. The requested paralegal and legal assistant rates are unreasonable. I

  recommend that the Court reduce the paralegal and legal assistant fees to $135.00 per hour, which

  is a more appropriate figure. See Leon v. Atlass System Inc., No. 15-24428-CIV, 2016 WL

  1692107, at *3 (S.D. Fla. Apr. 19, 2016) (J. O’Sullivan) (finding $135 to be a reasonable rate for

  a paralegal).

             b. Reasonable Hours

         Judge Valle’s words in TYR Tactical are instructive on the court’s need to be conservative

  in awarding fees to a party:



                                                        9
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 10 of 12




          [C]ourts are not required to become “green-eyeshade accountants” in reviewing a
          party’s fee submission. Fox v. Vice, 131 S. Ct. 2205, 2216 (2011). Instead, the
          essential goal for the trial court “is to do rough justice, not to achieve auditing
          perfection.” Id. To this end “it is as much the duty of courts to see that excessive
          fees and expenses are not awarded as it is to see that an adequate amount is
          awarded.” ACLU v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999). Simply put, courts
          are not authorized “to be generous with the money of others.” Id.

   2018 WL 3110799, at *5.

          With regard to the paralegal fees charged, the general rule is that where the work performed

   is that normally performed by an attorney, paralegal time may be included as part of an attorney’s

   fee award. See Jean v. Nelson, 863 F.2d 759, 778-80 (11th Cir. 1988) (time spent by paralegals

   and law clerks could be reimbursed to the extent that the work was normally done by an attorney).

   “By contrast, ‘work that is clerical or secretarial in nature is not separately recoverable.’” Hansen

   v. Deercreek Plaza, LLC, 420 F. Supp. 2d 1346, 1353 (S.D. Fla. 2006) (J. Seltzer) (quoting Jean

   v. Nelson, 863 F.2d at 778).

          Here, the time entries indicate that Mr. Mulvaney spent approximately half of the hours

   logged filing documents. This task is ministerial work that is not compensable. See Fox v. The

   Marquis Corp., No. 08-81264- CIV, 2010 WL 1010871, at *7 (S.D. Fla. Mar. 15, 2010) (J. Cohn)

   (“paralegal fees for performing clerical functions such as organizing files, copying documents,

   checking the docket, updating files, checking court dates and delivering papers are not

   compensable”) (citation omitted). Accordingly, I recommend that his time be reduced by 50%. See

   Brown Jordan Int'l, Inc. v. Carmicle, No. 14-60629-CV, 2017 WL 5633312, at *6 (S.D. Fla. Aug.

   7, 2017) (J. Hopkins) (reducing paralegal time by 50% to account for clerical work).

      D. Costs

          Corson also requests recovery for costs. The prevailing party in a copyright infringement

   case may recover costs listed in 28 U.S.C. § 1920. See Artisan Contractors Ass’n of Am., Inc. v.



                                                        10
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 11 of 12




   Frontier Ins. Co., 275 F.3d 1038, 1039 (11th Cir. 2001). The statute allows for the recovery of the

   following:


          (1) Fees of the clerk and marshal;

          (2) Fees for printed or electronically recorded transcripts necessarily obtained for use in
          the case;

          (3) Fees and disbursements for printing and witnesses;

          (4) Fees for exemplification and the costs of making copies or any materials where the
          copies are necessarily obtained for use in the case;

          (5) Docket fees under § 1923 of this title;

          (6) Compensation of court appointed experts, compensation of interpreters, and salaries,
          fees, expenses and costs of special interpretation services under § 1828 of this title.

   28 U.S.C. § 1920.

          Corson’s requested cost award totals $448.10, which includes filing fees to the court

   ($400.00), $40.00 in service charges, and $8.10 in mailing costs. As all are recoverable under

   Section 1920, Corson is entitled to the full amount.


                                       RECOMMENDATION

          For the foregoing reasons, I RECOMMEND that the District Court GRANT IN PART

   and DENY IN PART the Motion for Default Judgment. Plaintiff should be granted damages of

   $57,600, attorney’s fees of $3,300.25, and costs of $448.10. Defendant should also be enjoined

   from further unlicensed use of Plaintiff’s copyrighted Work. Within five (5) days of entry of this

   Report and Recommendation, Plaintiff shall file a proposed injunction that conforms to Fed. R. Civ.

   P. 65(d).




                                                          11
Case 9:19-cv-81445-RLR Document 14 Entered on FLSD Docket 08/07/2020 Page 12 of 12




                                 NOTICE OF RIGHT TO OBJECT

          A party shall serve and file written objections, if any, to this Report and Recommendation

   with the Honorable Robin Rosenberg, United States District Court Judge for the Southern District

   of Florida, within FOURTEEN (14) DAYS of being served with a copy of this Report and

   Recommendation. Failure to timely file objections shall constitute a waiver of a party's "right to

   challenge on appeal the district court’s order based on unobjected-to factual and legal

   conclusions." 11th Cir. R. 3-1 (2016).

          If counsel do not intend to file objections, they shall file a notice advising the District

   Court within FIVE DAYS of this Report and Recommendation.



          DONE AND SUBMITTED in Chambers this 7th day of August, 2020, at West Palm

   Beach in the Southern District of Florida.




                                                        BRUCE REINHART
                                                        UNITED STATES MAGISTRATE JUDGE




                                                      12
